The Court said,
in substance, that the contract was to be interpreted by reference to the situation of the parties, and to 'the benefits which each might reasonably be supposed to liave intended to derive from making it. Every contract in general terms for the wares of a particular trade, must be understood to relate to wares of the kind and fashion then in ordinary use 5 since no others would be serviceable to the purchaser. In the present case some of the articles .tendered were not of this character 5 but on the contrary were out of use and unsaleable j and some were only parts of the article mentioned, via. pumps 5 on both, which accounts the plaintiff was jxistified in refusing to receive them. For these reasons, although the instructions respecting the average proportion of the articles were broader than the. case required, they rendered

Judgment on the verdict.